DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an imprint” from claim 1 and 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least one opening leading out of the reservoir” and also “an opening to provide fluid communication between the inside of the reservoir and the opening, the opening being open in the first position”, this is unclear. As the reference numbers are included in the text of the claims it appears that the applicant is claiming two distinct openings and both are called “an opening”, an opening at the bottom of the reservoir and an opening in the piston. Clarification needs to be made to differentiate the two different openings, or that they are in fact two different openings.
Claim 1 recites “the inner surface is provided with an imprint adapted to be connected”, this is unclear. An imprint is a mark made by pressing something onto a softer substance so that its outline is reproduced, but claim 5 further goes on to define that the imprint is a thread. So is 
Claim 2 recites “the opening” in line 2, this is unclear as two openings are recited in claim 1.
Claim 3 recites “the opening” in line 7, this is unclear as two openings are recited in claim 1.
Regarding claim 4, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
Claim 4 recites “provided with at least two, preferably at least three, threaded stages”, this is unclear. Is there some type of break between the sets of threads? If so how would a bottle be threaded in if the threads are separated? What makes a thread into a stage? Is the stage an open position? A closed position? An intermediate position?
Claim 6 recites “the opening” in line 2, this is unclear as two openings are recited in claim 1.
Claim 7 recites “the opening” in line 2, this is unclear as two openings are recited in claim 1.
Claim 8 recites “the opening” in line 3, this is unclear as two openings are recited in claim 1.
Claim 9 recites “the opening” in line 2, this is unclear as two openings are recited in claim 1.
Claims not specifically mentioned in this rejection are included due to their dependencies.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson el al. US 7,055,685 B1 in view of Moscovitz US 2002/00666677 A1, herein after referred to as Patterson and Moscovitz respectively.
Regarding claim 1 Patterson discloses a single-serve beverage receptacle (Figs. 1-4) comprising: 
a reservoir (20 outer housing, Figs. 1-4) adapted to contain a beverage or a beverage additive (I ingredients, Fig. 4), the reservoir (20) being provided with a bore, 
at least one reservoir opening (bottom of 20 near 30 Fig. 1) leading out of the reservoir (20),
a bottom cap (50 flange, Figs. 1-3) having a closed position wherein the opening is sealed in a liquid-tight manner (Figs. 2), and an open position wherein the opening is clear (Fig. 3 and 4), 
a piston (40 inner tube, Figs. 1-4) mounted in the bore, the piston (40) being movable between a first position and a second position (Figs. 2-4), the first position requiring the bottom cap to be in the open position (Figs. 3), the piston (40) comprising a skirt (44 sidewall, Fig. 1) and a disc (42 top wall, Fig. 1) which are rigidly connected to each other, the skirt (44) being provided with an outer surface which is in contact with the reservoir (20) and an inner surface which is provided with a thread (54 threads, Figs. 1-4) adapted to be connected in a liquid-tight 
a piston opening (46 apertures, Figs. 1-4) to provide fluid communication between the inside (22 upper storage receptacle) of the reservoir (20) and the opening of the reservoir, the piston opening (46) being open in the first position and closed in the second position of the piston (Figs. 2 and 3).  
Patterson lacks an outlet onto the reservoir that is a distance from the reservoir opening.
Moscovitz teaches a receptacle (Figs. 1-7) with a reservoir (12 housing) with an outlet (16 second opening, Fig. 1) and a reservoir opening (14 first opening, Figs.1-2) that is at a distance from the outlet and a cap (29’, Fig. 4) to seal the outlet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reservoir of Patterson to include an outlet spaced away from the bottom reservoir opening with a removable cap as taught by Moscovitz as doing so is well known in the art and would yield predictable results. Additionally, the outlet spaced away from the reservoir opening with a cap would allow the user to have easily access to the contents of the bottle after it has been mixed without having to remove the receptacle from the bottle. It would also allow the user to put the receptacle in the closed position an add additionally contents to the reservoir for further mixing without having to remove the receptacle from the bottle which will prevent spilling contents of the bottle.
 Regarding claim 2 Patterson as modified discloses the single-serve beverage receptacle as claimed in claim 1 and further discloses wherein the piston opening (46) is radial and formed in the piston (40, Figs. 1-4).  
Regarding claim 3 Patterson as modified discloses the single-serve beverage receptacle as claimed in claim 1 and further discloses wherein the reservoir (20) is provided with a distal bore (top portion, near 22 in Fig. 3) of larger diameter and a proximal bore (narrower portion near 24 in Fig. 3) of smaller diameter connected by a shoulder (angled portion between 
Regarding claim 5 Patterson as modified discloses the single-serve beverage receptacle as claimed in claim 1 and further discloses wherein the threads of the skirt (44) is a female thread (Fig. 1) and the piston (40) is helicoidally connected to the reservoir (20), the female thread and the helicoidal connection being in the same sense so that screwing the drink receptacle into the female thread can continue with the helicoidal movement of the piston (40) from the closed position to the open position (Figs. 1-4).  
Regarding claim 6 Patterson as modified discloses the single-serve beverage receptacle as claimed in claim 1 and further discloses, wherein the piston opening (46) is in communication with the interior of the skirt (44, Fig. 2).  
Regarding claim 7 Patterson as modified discloses the single-serve beverage receptacle as claimed in claim 1 and further discloses wherein the piston opening (46) comprises a plurality of portions separated by studs (upright portions between openings 46) forming a junction between the disc (42) and the skirt (44, Figs. 1-4).  
Regarding claim 8 Patterson as modified discloses the single-serve beverage receptacle as claimed in claim 1 and further discloses wherein the reservoir (20) is cylindro-conical with a cylindrical portion near the outlet (top portion), a cylindrical portion near the reservoir opening (at the bottom of 20) and a frustoconical portion (shoulder portion) disposed between the cylindrical portions of smaller diameter and of larger diameter, said portions being coaxial.  Patterson as modified discloses substantially all the limitations of the claim(s) except for the cylindrical diameter being smaller near the outlet and the cylindrical diameter being larger at the reservoir opening.  It would have been an obvious matter of design choice to make 
Regarding claim 9 Patterson as modified discloses the single-serve beverage receptacle as claimed in claim 1 and further discloses wherein the piston (40) is a monobloc piston and in the second position flush with the reservoir opening (flanges 50 are flush with the opening in the second position, Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/L KMET/Examiner, Art Unit 3735 

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735